Citation Nr: 1632988	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to July 6, 2011, and in excess of 20 percent disabling thereafter for diabetes mellitus, type II, to include the propriety of the reduction of the evaluation from 40 percent to 20 percent, effective July 6, 2011.

2.  Entitlement to a rating in excess of 10 percent for hypertension prior to July 6, 2011, a rating in excess of 30 percent for hypertensive nephropathy with hypertension from July 6, 2011 to October 29, 2013, a rating in excess of 60 percent for hypertensive nephropathy with hypertension from October 29, 2013 to January 24, 2014, and a rating in excess of 80 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service with the Unites States Air Force ending with his retirement in July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Specifically, the February 2013 rating decision reduced the disability rating for diabetes mellitus, type II, from 40 percent to 20 percent, effective July 6, 2011.  

The Board notes that certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R.  § 3.105(e).  However, in the instant case, the RO's rating reduction for the Veteran's diabetes mellitus, type II, did not result in any reduced compensation payable to the Veteran.  Thus, the procedural protections of 38 C.F.R. § 3.105(e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).  

Moreover, in the August 2012 rating decision, the RO continued 10 percent ratings for the Veteran's hypertension, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity. 

In an October 2014 rating decision, the RO severed a separate evaluation of service connection for hypertension and increased the 30 percent evaluation for hypertensive nephropathy with hypertension to 60 percent, effective October 29, 2013, and 80 percent, effective January 24, 2014.  As the RO essentially combined the Veteran's hypertension disability with his renal dysfunction and rated both under the appropriate diagnostic code, the Board finds that this matter remains in appellate status and has been characterized as set forth on the front page of this decision.  See 38 C.F.R. § 4.115; see also AB v. Brown, 6 Vet.App. 35, 39 (1993).   

The issue of entitlement to a TDIU was also on appeal; however, in a June 2014 rating decision, the RO awarded a TDIU, effective March 28, 2011, representing a full grant of the benefit sought on appeal.  

The Veteran also requested a Board hearing at the local RO in his June 2014 substantive appeal.  However, in March 2015, the Veteran withdrew his hearing request.  

The Veteran has submitted additional evidence that has not been considered by the RO.  Nevertheless, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in June 2014.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider such evidence.  


As a final preliminary matter, the Board notes this appeals was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking increased rating for his diabetes mellitus, type II, hypertensive nephropathy with hypertension, and peripheral neuropathy of the lower extremities.  The Veteran was most recently afforded VA examinations to address the severity of these disorders in July 2011, over five years ago.  However, the evidence of record indicates that his disabilities may have increased in severity since the last VA examinations.  In this regard, in his April 2013 notice of disagreement he reported that his neuropathy had gotten worse.  The Veteran has also submitted private treatment records dated in June 2014 that showed increasing renal dysfunction.  Moreover, he submitted a June 2016 private nerve conduction study that documented severe sensorimotor polyneuritis in the lower extremities bilaterally.  Further, importantly, the Veteran was not afforded a VA examination with respect to his diabetes prior to the rate reduction in February 2013.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected diabetes mellitus, type II, hypertensive nephropathy with hypertension , and peripheral neuropathy of the lower extremities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, given the lengthy period of time since the Veteran was last afforded a VA examination, a retrospective opinion to determine the nature and severity of the Veteran's disorders up to one year prior to the date of claim, which would be March 30, 2010, is also warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Lastly, it appears that the Veteran has received private and VA treatment for his disabilities.  The Veteran has submitted private records dated to June 2014.  The electronic record includes VA treatment records dated to August 2011 and from February 2013 to May 2014.  Thus, there appears to be a gap in the VA treatment records.  With respect to both private and VA records, more recent records may also be available.  In light of the need to remand for other matters, the Board finds that efforts should be made to ensure that all pertinent VA and any additional private medical records have been associated with the Veteran's record.  In this regard, VA treatment records dated from August 2011 to February 2013 and from May 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any additional private treatment records should also be obtained, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issues on appeal.  The AOJ should also obtain any VA treatment records dated from August 2011 to February 2013 and from May 2014 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate.

2.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination(s) to assess the severity of his diabetes mellitus type II, hypertensive nephropathy with hypertension and peripheral neuropathy of the right and left lower extremities.  The electronic record, to include a complete copy of the REMAND, must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

With respect to diabetes mellitus, type II, the appropriate examiner should report clinical findings allowing for application of the applicable rating criteria or diabetes mellitus, type II.  The examiner should specifically indicate whether insulin, restricted diet, and regulation of activities are required; or whether the Veteran has more severe symptoms.  

With respect to hypertensive nephropathy with hypertension, the appropriate examiner should report clinical findings allowing for application of the applicable rating criteria for renal dysfunction.  The examiner should specifically indicate whether regular dialysis is required, or whether the Veteran's renal dysfunction precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function or kidney or other organ systems, especially cardiovascular.  

With respect to peripheral neuropathy of the right and left lower extremities, the appropriate examiner should report clinical findings allowing for application of the applicable rating criteria.  Specifically, the examiner should opine as to whether neuropathy of each lower extremity results in moderate incomplete paralysis of the sciatic nerve; or more severe impairment.  

With respect to each disorder, the examiner is requested to provide an opinion with respect to the severity of such disorder from one year prior to the date of claim, which is March 30, 2010.  The examiner should specifically opine whether the disorder has increased in severity, and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




